Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This communication is in response to the Applicant’s response to election/restriction filed on 04/07/2021.
3.	Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claim 1 recites “providing a first server communicatively coupled to the Internet...”, “providing a first workstation in communication ….”  It is not clear what is being provided to the first server or the first workstation. Appropriate correction is required.


Response to argument 
8.	Applicant’s election with traverse of claims 1-11 in the reply filed on 03/28/2017 is acknowledged.

 9.  	 Applicant’s argument states the traversal is on the ground(s) that the claimed invention II is distinct from invention I, the office action asserts that the two groups of inventions are related as subcombinations disclosed as usable together in a single combination and that “subcombination I has separate utility such as providing a first workstation in communication with the first server via the local network other than via the Internet.” This statement is conclusory in nature and lacks any support for the assertion. Therefore, the office action fails to demonstrate that the purported subcombination does fact have separate utility. Thus, the office action fails to provide proper analysis to support the restriction and thus offers nothing but unsupported conclusions.
In response,

Examiner respectfully disagrees with the  argument presented, because invention (I) drawn to  providing a first workstation in communication with the first server via the local network other than via the Internet, classified in H04L 63/10 and H04L 67/1008.  Invention (I) does not require requesting of system addressed by a URL and 
Invention (II) drawn to determining within a network accessible other than via the Internet whether to access the URL via the Internet or to access a local cloud server for providing responses to queries directed to the URL, the local cloud server servicing requests of at least one URL and other than at the accurate DNS address for the at least one URL, classified in H04L 67/02 and H04L 61/1511. Invention (II) does not require requesting of system addressed by a URL and some requests are serviced from the accurate address as resolved by a DNS server for the URL, and redirecting requests to external server when the performance is below threshold.
Invention (III)  drawn to assessing network performance of an external network and when the network performance is below a predetermined threshold, redirecting a first network request classified in H04L 67/2814, H04L 67/101 and H04L 43/0876. Invention (III) does not require the communication via the Internet is other than available when a quality of Internet connectivity is below a first threshold. The first threshold is dynamically determined based on a network utilization, a quality of locally stored data from the cloud service and  a priority of a user from whom the request originates  and requesting of system addressed by a URL; and some requests are serviced from the accurate address as resolved by a DNS server for the URL. (See MPEP § 821.04(a).) Therefore, subcombinations are distinct from each other and the restriction proper.

10.	Applicant’s argument states that the office action does not support the requirement of providing reasons why there would be a serious burden on the examiner. 
In response,
The argument presented is not persuasive because the examiner clearly indicates that the CPC classifications of each groups (i.e. Group I is classified in H04L 63/10 and H04L 67/1008 Group II classified in H04L 63/10 and H04L 67/1008 and Group III classified in H04L 63/10 and H04L 67/1008). Each group requires a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In addition, the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, the prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. (See MPEP § 808.02.) Therefore, for the above reasons, Examiner believed that the requirement is proper.
	
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 


12.	Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US 20170311008 A1) in view of Hitomi et al. (US 20150128293 A1) hereinafter referred as Hitomi.

Regarding claim 1, Petersen discloses a method comprising: 
providing a first server communicatively coupled to the Internet and in communication with the Internet and communicatively coupled to a local network other than via the internet ([see paragraph 0015, 0025 and Fig. 1] a portable media server system interfaces with one or more Internet-based media content providers, local network media, or other media content providers to store media from one or more Internet-based media content providers, local network media, or other media content providers or content sources);  
providing a first workstation in communication with the first server via the local network and other than via the Internet ([see paragraphs 0019] when the portable media server system does not have any Internet connection, the portable media server system may communicate with a client device using a web API that is expected by an application running on the client device);
transmitting via the local network and other than via the Internet from the first workstation to the first server a request for access to a service ([see paragraph 0026] the portable media server system 102 may include a radio that provides a wireless 
Petersen discloses claim1 as recited above Petersen may not explicitly disclose cloud service and when communication via the Internet to the cloud service is other than available, providing the cloud service by the first server via the local network
However,  Hitomi disclose cloud service ([see fig.1]) and;  when communication via the Internet to the cloud service is other than available, providing the cloud service by the first server via the local network ([0117, 0019] a ‘local box’ [i.e. network server] locally provisions applications over a network such as an organization's LAN. A local box provisions applications by hosting a local version of the ADN cloud service. A local box can include, for example, application delivery servers, a web management local portal, and stored applications. A local box's main purpose is to handle provisioning of applications to end-user target devices within an organization's LAN (i.e. internet service is unavailable) on a day-to-day basis).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include when communication via the Internet to the cloud service is other than available, providing the cloud service by the first server via the local network as taught by Hitomi. 


         Regarding claim 2, Petersen in view of Hitomi discloses claim 1 as recited above. 
Peterson may not explicitly disclose wherein the cloud service provided by the first server is similar to the cloud service provided by the cloud service.
          However, Hitomi further discloses wherein the cloud service provided by the first server is similar to the cloud service provided by the cloud service ([see paragraphs 0108, 0112, 01310145 and 0413]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include the cloud service provided by the first server is similar to the cloud service provided by the cloud service as taught by Hitomi. The motivation for doing so would have been in ordered to efficiently manage distribution of application from cloud in secure environment.

Regarding claim 3, Petersen in view of Hitomi discloses claim 1 as recited above. Peterson may not explicitly disclose wherein the cloud service provided by the first server is identical to the cloud service provided by the cloud service on a known day and time. 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include cloud service provided by the first server is identical to the cloud service provided by the cloud service on a known day and time taught by Hitomi. The motivation for doing so would have been in ordered to efficiently manage distribution of application from cloud in secure environment.

Regarding claim 4, Petersen in view of Hitomi discloses claim 1 as recited above. Peterson may not explicitly disclose wherein the cloud service provided by the first server is a limited version of the cloud service provided by the cloud service
 However, Hitomi discloses wherein the cloud service provided by the first server is a limited version of the cloud service provided by the cloud service ([see paragraphs 0112, 0342, 0413 and 0419]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include wherein the cloud service provided by the first server is a limited version of the cloud service provided by the cloud service taught by Hitomi. The motivation for doing so would have been in ordered to efficiently manage distribution of application from cloud in secure environment.

Regarding claim 10, Petersen in view of Hitomi discloses claim 1 as recited above. Peterson may not explicitly disclose wherein responses provided from a local server are provided to the workstation as if originating from the cloud service.
 However, Hitomi discloses wherein responses provided from a local server are provided to the workstation as if originating from the cloud service ([see paragraph 0276]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen and include wherein responses provided from a local server are provided to the workstation as if originating from the cloud service taught by Hitomi. The motivation for doing so would have been in ordered to efficiently manage distribution of application from cloud in secure environment.

13.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Petersen et al. (US 20170311008 A1) in view of  Hitomi et al. (US 20150128293 A1) hereinafter referred as Hitomi in view of  Keith et al.( US 20130094356 A1) hereinafter referred as Keith.

Regarding claim 5, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi discloses wherein the communication via the Internet is other than available when a quality of Internet connectivity low (see Hitomi’s paragraph 0082]). Petersen in view of Hitomi may not explicitly disclose a quality of Internet connectivity is below a first threshold.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein the communication via the a quality of Internet connectivity is below a first threshold.as taught by Keith. The motivation for doing so would have been in ordered to providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 6, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein the first threshold is provided by a provider of the cloud service.
However, Keith discloses wherein the first threshold is provided by a provider of the cloud service ([see paragraph 0014] the network optimization engine can analyze the received data packet to calculate a compression ratio for each data packet and further determine whether this calculated compression ratio falls below the predetermined compression ratio threshold. When a data packet's compression ratio falls below the threshold, the network optimization engine can remove that data packet from the highly compressed traffic class by modifying the data packet to remove any highly compressed traffic class markings).


Regarding claim 7, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein the first threshold is based on a parameter that is modifiable by an administrator of the server.
However, Keith discloses wherein the first threshold is based on a parameter that is modifiable by an administrator of the server ([see paragraph 0251]  configuration parameters (i.e. maximum inbound link speed or bandwidth in bps or any other metric; maximum outbound link speed or bandwidth in bps or any other metric; and an order in which policies or communications associated with the link are processed, such that higher order policies may be processed before lower order policies) modified by an administrator.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein the first threshold is based on a parameter that is modifiable by an administrator of the server as taught by Keith. The motivation for doing so would have been in ordered to providing an optimized hierarchical fair service algorithm that creates 

Regarding claim 8, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein the first threshold is dynamically determined based on a network utilization and a quality of locally stored data from the cloud service.
However, Keith discloses wherein the first threshold is dynamically determined based on a network utilization and a quality of locally stored data from the cloud service ([see paragraphs 0014, 0164, and 0029-0300]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein the first threshold is dynamically determined based on a network utilization and a quality of locally stored data from the cloud service as taught by Keith. The motivation for doing so would have been in ordered to providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 9, Petersen in view of Hitomi discloses claim 5 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein the first threshold 
However, Keith discloses wherein the first threshold is dynamically determined based on a priority of a user from whom the request originates ([see paragraphs 0198-0199] a client at one IP address could execute a VoIP application requiring a high service priority, a web browsing process with medium priority, and an FTP client with a low priority, but if QoS and acceleration is only based on the IP address, these distinctions would be lost. Furthermore, even if port numbers are used to attempt to distinguish services, distinctions between applications using the same port are lost. For example, a system that considers all traffic on TCP port 80 to be medium-priority web browsing may not recognize that some of the traffic is a low-priority http file transfer, some is a medium or high-priority web application, and still other is streamed multimedia using port 80 to tunnel through a firewall)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein the first threshold is dynamically determined based on a priority of a user from whom the request originates as taught by Keith. The motivation for doing so would have been in ordered to providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

11 is rejected under 35 U.S.C. 103 as being unpatentable over  Petersen et al. (US 20170311008 A1) in view of  Hitomi et al. (US 20150128293 A1) hereinafter referred as Hitomi in view of  Kramer et al.(US 20160352630 A1) hereinafter referred as Kramer.
Regarding claim 11, Petersen in view of Hitomi discloses claim 1 as recited above. Peterson in view of Hitomi may not explicitly disclose wherein responses provided from a local server are provided to the workstation with an indication that they are being serviced by a local server.
However, Kramer discloses wherein responses provided from a local server are provided to the workstation with an indication that they are being serviced by a local server ([see paragraph 0054])… the gateway 116 may have buffered the media stream.  The head end system 112 may further determine that the latency for the gateway 114 to access the requested data from the remote server may be more than the latency to access the data from the gateway 116.  (720). Accordingly, the head end system may access the data cached by the gateway 116 at the second customer premises 
330.  (720, 730).  Alternatively, the head end system 112 may request and receive the data from the remote server.  (730, 740, 742).  The head end system 112 subsequently may forward the requested data to the gateway 114.  (750). The gateway 114 may forward the received data to the node 132 at the first customer premises 320. (760)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Petersen in view of Hitomi and include wherein responses provided from a local server are provided to the workstation as wherein responses provided from a local server are provided to the 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/04/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457     

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457